Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered September 14, 1990, convicting him of attempted assault in the second degree, attempted criminal possession of a weapon in the third degree (two counts), and criminal possession of a hypodermic instrument, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the trial record discloses that the defendant’s counsel requested that the court consider, as lesser included offenses, attempted assault in the second degree and attempted criminal possession of a weapon in the third degree in its deliberation. By affirmatively making such a request, the defendant waived his right to later complain of any error that may have occurred in connection with the court’s consideration of those offenses (see, People v Ford, 62 NY2d 275). Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.